Mr. Justice Aldrey
delivered the opinion of the court.
Francisco Coira filed in the District Court for the Judicial District of Arecibo a complaint of unlawful detainer against José del Carmen Ortiz and others,_ alleging that he wa% the owner and proprietor of two rural estates, which were described therein; he stated that he was entitled to the possession of said properties, and after the averment that the defendants withheld the material possession of the same with no title thereto, without his consent and against his. will, and held them by sufferance, without paying any rental or other consideration whatever to their owner, the plaintiff, the complaint ended with the prayer that the defendants be ejected from said properties.
The’defendants demurred to the complaint, which demurrer was overruled, as also a motion to join the action of unlawful detainer to another action of legal redemption.
The trial was then held, the plaintiff being the only one who introduced any evidence, none having been introduced by defendant, and the court rendered judgment sustaining the action of unlawful detainer and ordering the ejectment of the defendants. .
The grounds for appeal adduced by the defendants and . appellants are two only, to wit, the overruling of the demurrer and the denial of the joinder of the action. .
The demurrer was based on the ground that the complaint, did not allege facts sufficient to constitute a cause of action and that it was ambiguous and uncertain.
The mere reading of the complaint is sufficient to show that it alleged sufficient facts to constitute a cause of action.
The only essential averment of a complaint of unlawful detainer by sufferance is that the plaintiff is the owner of' certain properties, or its usufructuary, or is entitled to its-enjoyment, or is the successor in interest of such persons, and *213that the defendant •withholds its material possession or enjoys the same by sufferance without paying any rental or other consideration whatever. Sections 1 and 2 of the act establishing unlawful detainer proceedings.
Of course, in order to make the property specific it is necessary to describe it in the complaint with the required certainty, so that in case of execution the judicial officer could identify it, which is a requirement prescribed by section 125 of the Code of Civil Procedure, and it must be complied with. The provisions of the Mortgage Law relative to the manner of describing the properties mentioned in documents subject to record have no application whatever to the manner in which properties should be described in a complaint, because said code and not that law controls the manner of pleading.
One of the properties having been described by its superficial area, the barrio and the municipality in which it is located, stating who are its adjoining owners and which are the natural boundaries that divide it from the surrounding properties, the complaint contains the necessary averment to identify it, although the description was not made by cardinal points.
With regard to the allegation of owmership it is sufficient to state, as was stated in the complaint, that the plaintiff is the owner, it being unnecessary to specify how he acquired the property, the character of title held by him, and whether it has been recorded, because these are matters of evidence and should not be included in the allegations.
Therefore, neither the manner in which the property mentioned was described nor the form of állegation of ownership makes the complaint insufficient. Nor is it made uncertain or ambiguous by the fact that after alleging that the plaintiff is the owner it further states that he is entitled to the possession thereof, because these words were superfluous and did not in any manner contradict the foregoing allegation, because if the plaintiff is the owner of a thing he has sufficient title to claim the possession thereof..
*214We now come to the question relative to the denial of the court to join the action of unlawful detainer to another suit pending in the same court for legal redemption.
We may say that the order granting or refusing a joinder of actions rests in the sound discretion of the court, and for that reason it will not he interfered with by ns unless a clear abuse of discretion is shown.
In view of this principle, without going any further, we might state that we should not revise that order, because no abuse of discretion has been alleged; but we want to say, nevertheless, that an action of unlawful detainer cannot be joined to an action of legal redemption because they are different and have different procedures.
The judgment rendered should, therefore, be affirmed.

Affirmed.

Chief Justice Hernandez and Justices MacLeary, Wolf and del Toro concurred.